UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6989



BERTRAM STEVENS,

                                              Petitioner - Appellant,

             versus


D. A. GARRAGHTY, Warden; KATHLEEN HAWK SAWYER,
Director, Federal Bureau of Prisons,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-859-3)


Submitted:    November 6, 2003            Decided:     November 25, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bertram Stevens, Appellant Pro Se. Mary Hannah Lauck, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bertram Stevens appeals the magistrate judge’s order denying

his Fed. R. Civ. P. 60(b) motion.*    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the magistrate judge.   See Stevens v. Garraghty, No. CA-

01-859-3 (E.D. Va. May 30, 2003).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




     *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2000).


                                  2